Name: Commission Regulation (EEC) No 3003/92 of 16 October 1992 altering the corrective amount applicable to the refund on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 10. 92 Official Journal of the European Communities No L 301 /27 COMMISSION REGULATION (EEC) No 3003/92 of 16 October 1992 altering the corrective amount applicable to the refund on malt market into account, the corrective amount at present applicable to the refund on malt should be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth sentence of the second subparagraph of Article 16(4) thereof, Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), Whereas the corrective amount applicable to the refund on malt was fixed by Regulation (EEC) No 2517/92 (4), as amended by Regulation (EEC) No 2846/92 (*) ; Whereas, on the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the Article 1 The corrective amount referred to in Article 16(4) of Regulation (EEC) No 2727/75 which is applicable to the export refunds fixed in advance in respect of malt is hereby altered to the amount set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78. (4) OJ No L 250, 29. 8 . 1992, p. 27. (0 OJ No L 285, 30. 9 . 1992, p. 51 . No L 301 /28 Official Journal of the European Communities 17. 10. 92 ANNEX to the Commission Regulation of 16 October 1992 altering the corrective amount applicable to the refund on malt (ECU/tonne) Product code Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1107 10 11 000 0 0 0 0 0 0 1107 10 19 000 0 0 0 0 0 0 1107 10 91 000 0 0 0 0 0 0 1107 10 99 000 0 0 0 0 0 0 1107 20 00 000 0 0 0 0 0 0 (ECU/tonne) Product code 6th period 7th period 8th period 9th period 10th period 11th period 4 5 6 7 8 9 1107 10 11 000 0 0 0 0 0 0 1107 10 19 000 0 0 0 0 0 0 1107 10 91 000 0 0 0 0 0 0 , 1107 10 99 000 0 0 0 0 0 0 1107 20 00 000 0 0 0 0 0 0